Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed November 11, 2022.

Election/Restrictions
Applicant has elected the following species without traverse, wherein:
i) the alternative deletion species of the first phage genome is a deletion of gene C, as recited in Claim 121; 
ii) the alternative guided nuclease system is CRISPR/Cas, as recited in Claim 128; 
iii) the alternative Cas enzyme is Cas3, as recited in Claims 131 and 134; 
iv) the alternative structural embodiment encoded by the MGE is an MGE encodes the Cas enzyme, as recited in Claims 132-133; 
v) the alternative target bacterial cell species, as recited in Claims 138,140, and 142.

	In a telephonic message by Applicant’s representative, Yan Qi at 650-813-5705 on November 13, 2020, it was confirmed that the alternative target bacterial cell species is E. coli, as recited in Claims 138, 140, and 142.

	In the amendment filed May 27, 2021, Applicant has amended the independent claim to require a deletion of an int (integrase) gene, previously non-elected alternative deletion species. Thus, the species election requirement between alternative deletion species gene C and int gene has been withdrawn. 

Amendments
           Applicant's response and amendments, filed November 11, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-119, 121-127, 135, and 137, amended Claim 120, withdrawn Claims 130 and 141, and added new claims, Claims 146-148. 
	Claims 120, 128-134, 136, and 138-148 are pending. 
	Claims 130 and 141 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 120, 128-129, 131-134, 136, 138-140, and 142-145 are under consideration. 
	
Priority
This application is a continuation of application 15/985,658 filed on May 21, 2018. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). Certified copies of foreign patent application GB 1808063.0 filed May 17, 2018, and GB1719896.1 filed November 29, 2017 are provided with the instant application.

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on November 11, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The information disclosure statement filed November 11, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) 4 been lined through for being defective for one or more of these requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1. 	Claims 120, 128-129, 131-134, 136, 138-140, and 142-148 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 120 recites wherein the first phage is a Myoviridae, Podoviridae, or Siphoviridae phage, and comprises a deletion of an int (integrase) gene, as compared to a wildtype phage corresponding to the first phage.  
The specification discloses a genetic map of the P2 bacteriophage genome (Figure 1) comprising int and C genes. However, instant claims are vastly broader in scope to the P2 bacteriophage genome. 
The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The claims are enormously broad for reasonably encompassing a vast number of structurally and functionally different bacteriophages. Sharma et al (Folia Microbiol. 62: 17-55, October 8, 2017; of record in IDS) is considered relevant prior art for having taught an overview of bacteriophage classification, comprising an enormous multitude of structurally and functionally different bacteriophages that are Myoviridae, Podoviridae, or Siphoviridae phages (Table 1, pgs 20-40; at least about 670 different phage species), not all of which even have genomic database accession numbers from which to ascertain the existence of hypothetical int and/or C genes, nor allow the ordinary artisan to cross-reference actual genes and nucleotide sequences to another phage genome, e.g. P2.
NCBI Taxonomy Browser (ncbi.nlm.nih.gov/Taxonomy/Browser/wwwtax.cgi?id=10699; last visited December 1, 2022) evidences that as of December 1, 2022, there were approximately 1564 strains within Myoviridae, 1322 strains within Podoviridae, and 3688 strains within Siphoviridae. Thus, the breadth of the claims reasonably encompass at least about 6575 bacteriophage strains, of which not all genomes were described or known to the ordinary artisan prior to the effective filing date of the instant application. For example, GenBank MH552525.1 (Siphoviridae isolate ctbc8, complete genome, July 28, 2018) as post-filing art evidencing the earliest publication of bacteriophage genome sequence of Siphoviridae isolate ctbc8. However, GenBank MH552525.1 fails to identify or describe whether or not the phiQ1 genome encodes an integrase, and a search of the prior art for “Siphoviridae ctbc8, integrase” fails to yield any publications (“did not match any articles”). Instant specification fails to make up for the deficiencies of the post-filing art. Similarly, GenBank NC_031098.1 (Acinetobacter phage vB AbaS TRS1, complete genome, October 12, 2021) is post-filing art evidencing the earliest publication of bacteriophage genome sequence of Siphoviridae Acinetobacter isolate vB AbaS TRS1.
Furthermore, Applicant has provided no objective evidence that they possessed the Siphoviridae ctbc8 bacteriophage genome, nor Siphoviridae Acinetobacter isolate vB AbaS TRS1 bacteriophage genome, and genetically modified said genomes, to comprise a deletion of the endogenous integrase gene, let alone further modify said bacteriophage genomes to comprise an antibacterial guided nuclease system.

Yosef et al (PNAS 112(23): 7267-7272, 2015; available online May 18, 2015; of record) is considered relevant prior art for having taught wherein the antibacterial phage transduction particles are a genetically modified phage lambda (a Siphoviridae phage; Sharma et al) genome, whereby those of ordinary skill in the art previously recognized that phage lambda genome naturally comprises a int gene and a C gene. 
However, neither the prior art nor the instant specification teach/disclose that all bacteriophage species within the claimed genera naturally encode int and/or C genes, nor the identity of said genes, even if hypothetical. 
Briani et al (Plasmid 45: 1-17, 2001) is considered relevant prior art for having taught bacteriophage P4, which is a satellite of bacteriophage P2. While the P4 genome appears to encode a int gene (Figure 2), there is no evidence that P4 genome also encodes a C gene. Thus, the presence of an int gene is not dispositive for, nor establishes a nexus for, the existence of a C gene. 
Lobocka et al (J. Bacteriol. 186(21): 7032-7068, 2004; Figure 1, P1 bacteriophage genome), is considered relevant prior art for evidencing that not all bacteriophage species within the enormous multitude of structurally and functionally different bacteriophages that are Myoviridae, Podoviridae, or Siphoviridae phages actually encode a int (integrase) and/or C gene. There is no int or C gene annotated in the P1 genome (Figure 1).
Instant claims identify genes per “int genes” and “C genes” lexicography; however, there is no evidence of record that such lexicography for these two genes in P2 bacteriophage genome is held constant throughout the gene nomenclature across the entire claimed genus of bacteriophages, nor would be immediately recognized by the ordinary artisan to identify the corresponding genes in the enormous multitude of structurally and functionally different bacteriophages that are Myoviridae, Podoviridae, or Siphoviridae phages under different lexicographic nomenclature. Laboratory lexicography is subjective, and the term “C gene” and “int gene” per P2 genome does not immediately inform the ordinary artisan as to the identity and/or gene name of the corresponding gene(s) in the enormous multitude of structurally and functionally different bacteriophages that are also Myoviridae, Podoviridae, or Siphoviridae phages.
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent Claim 120, nor the int and C genes of Claim 125 of the broadly claimed genus of first phages that are Myoviridae, Podoviridae, or Siphoviridae phages and comprise a deletion of a int and/or C gene. 
Appropriate correction is required. 

Response to Arguments
Applicant argues that, per Groth and Calos (Exhibit A) and Fogg et al (Exhibit B), the ordinary artisans recognized that all bacteriophage integrases belong to one of two major recombinase families based on amino acid sequence homology and catalytic residues. While not all phage integrases were functionally characterized by 2017, integrase genes were “easily identified by comparative sequence analysis”. The claims do not recite all phage of the Myoviridae, Podoviridae, or Siphoviridae families. Instead, the claims recite engineered variants of Myoviridae, Podoviridae, or Siphoviridae phages, wherein the genome of the first phage comprises a deletion of an integrase (int) gene compared to a wildtype phage corresponding to the first phage.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner has not argued that the ordinary artisan would not be able to recognize or identify an integrase gene in a bacteriophage genome. Rather, the claims are enormously broad for reasonably encompassing a vast number of structurally and functionally different bacteriophages that are Myoviridae, Podoviridae, or Siphoviridae phages (Table 1, pgs 20-40; at least about 670 different phage species), not all of which even have genomic database accession numbers from which to ascertain the existence of hypothetical integrase and/or C genes, nor allow the ordinary artisan to cross-reference actual genes and nucleotide sequences to another phage genome, e.g. P2. It is axiomatic that if the art does not teach, even as of 2017 (“While not all phage integrases were functionally characterized by 2017”), and the specification fails to disclose, which of these unknown bacteriophage genomes do encode an integrase gene, as opposed to which of these unknown bacteriophage genomes do not encode an integrase gene, then Applicant does not possess the broadly recited genus, nor engineered variants of the at least about 670 different phage species whose genomes have been engineered to comprise a deletion of the structurally unknown nucleotide sequence encoding the hypothetical integrase gene(s).

Applicant argues that a person of ordinary skill in the art at the time of filing the present application would have readily recognized the wildtype Myoviridae, Podoviridae, or Siphoviridae phage recited in the claims as excluding a wildtype Pl phage, which was known to lack and int gene and to not integrate into the genome.
Applicant’s argument(s) has been fully considered, but is not persuasive. The prior art does not teach, even as of 2017 (“While not all phage integrases were functionally characterized by 2017”), and the specification fails to disclose, which of these unknown bacteriophage genomes do encode an integrase gene, as opposed to which of these unknown bacteriophage genomes do not encode an integrase gene. 
The Examiner provides GenBank MH552525.1 (July 28, 2018) as post-filing art evidencing the earliest publication of bacteriophage genome sequence of Siphoviridae isolate ctbc8. However, GenBank MH552525.1 fails to identify or describe whether or not the phiQ1 genome encodes an integrase, and a search of the prior art for “Siphoviridae ctbc8, integrase” fails to yield any publications (“did not match any articles”). Similarly, GenBank NC_031098.1 (October 12, 2021) is post-filing art evidencing the earliest publication of bacteriophage genome sequence of Siphoviridae Acinetobacter isolate vB AbaS TRS1. Instant specification fails to make up for the deficiencies of the post-filing art. Furthermore, Applicant has provided no objective evidence that they possessed the Siphoviridae ctbc8 bacteriophage genome, nor Siphoviridae Acinetobacter isolate vB AbaS TRS1 bacteriophage genome, and genetically modified said genomes, to comprise a deletion of the endogenous integrase gene, let alone further modify said bacteriophage genomes to comprise an antibacterial guided nuclease system.
It is axiomatic that if Applicant is requiring the ordinary artisan to discover for themselves that which Applicant has not disclosed, to wit, the enormous genus of wildtype phages that do/do not comprise an int gene, and the prior art does not make up for Applicant’s deficiencies, then Applicant simply does not possess the broadly recited genus of wildtype phages of the Myoviridae, Podoviridae, or Siphoviridae families that comprise an int gene. If Applicant does possess the broadly recited genus of wildtype phages of the Myoviridae, Podoviridae, or Siphoviridae families that comprise an int gene, then it would remedial for Applicant to provide objective evidence in the record to make up for the deficiencies in the prior art, and the current application papers.

Applicant argues that skilled person in the art could readily identify wildtype phages of the Myoviridae, Podoviridae, or Siphoviridae families that do have an int gene. Esposito (1997) taught an evolutionary relationship of integrases.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant’s argument is not on point. The instant rejection is not an enablement rejection. Rather, the substantive issue is that Applicant has not provided written description for the broadly recited genus of wildtype phages of the Myoviridae, Podoviridae, or Siphoviridae families that comprise an int gene and/or a C gene. It is axiomatic that if Applicant is requiring the ordinary artisan to discover for themselves that which Applicant has not disclosed, to wit, the enormous genus of wildtype phages that do/do not comprise an int gene, and the prior art does not make up for Applicant’s deficiencies, then Applicant simply does not possess the broadly recited genus of wildtype phages of the Myoviridae, Podoviridae, or Siphoviridae families that comprise an int gene. If Applicant does possess the broadly recited genus of wildtype phages of the Myoviridae, Podoviridae, or Siphoviridae families that comprise an int gene, then it would remedial for Applicant to provide objective evidence in the record to make up for the deficiencies in the prior art, and the current application papers.
The breadth of the claims reasonably encompass an enormous multitude of structurally and functionally different bacteriophages that are Myoviridae, Podoviridae, or Siphoviridae phages (at least about 670 different phage species), not all of which even have genomic database accession numbers from which to ascertain the existence of hypothetical int genes, nor allow the ordinary artisan to cross-reference actual genes and nucleotide sequences to another phage genome, e.g. P2. Not all bacteriophage species within the enormous multitude of structurally and functionally different bacteriophages that are Myoviridae, Podoviridae, or Siphoviridae phages actually encode an int (integrase) gene. There is no int gene annotated in the P1 genome.
Instant claims identify genes per “int genes” lexicography; however, there is no evidence of record that such lexicography for these “int genes” in P2 bacteriophage genome is held constant throughout the gene nomenclature across the entire claimed genus of bacteriophages, nor would be immediately recognized by the ordinary artisan to identify the corresponding genes in the enormous multitude of structurally and functionally different bacteriophages that are Myoviridae, Podoviridae, or Siphoviridae phages under different lexicographic nomenclature. Laboratory lexicography is subjective, and the term “int gene” per P2 genome does not immediately inform the ordinary artisan as to the identity and/or gene name of the corresponding gene(s) in the enormous multitude of structurally and functionally different bacteriophages that are also Myoviridae, Podoviridae, or Siphoviridae phages.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2. 	The prior rejection of Claims 120, 128-129, 131-134, 136, 138-140, 142-145, and 148 under AIA  35 U.S.C. 103 as being unpatentable over Yosef et al (PNAS 112(23): 7267-7272, 2015; available online May 18, 2015; of record) in view of Sharma et al (Folia Microbiol. 62: 17-55, October 8, 2017; of record in IDS), Zheng et al (Cell Research 23:1229-1232, 2013; of record), and Agilent Technologies (pBluescript II Phagemid Vectors; https://www.agilent.com/cs/library/usermanuals/public/212205.pdf; last accessed June 9, 2021; of record) is withdrawn in light of Applicant’s argument that the ordinary artisan would not be motivated to modify the phage of Yosef et al to delete the int gene or to substitute the A phage of Yosef for an M13 packaged pBluescript phagemid allegedly taught by Zheng and Agilent, because such a modification would render the Yosef reference unsatisfactory for its intended purpose. Yosef teaches a strategy to generate bacteria that are both sensitive to antibiotics and resistant to lytic phage by delivering a CRISPR-Cas system "into the genome" of the bacteria (i.e., by lysogenizing the bacteria). Lysogenization is absolutely central to the phage taught by Yosef, as it allows for integration of the CRISPR-Cas system into the bacterial genome to provide long-term elimination of antibiotic-resistance plasmid DNA and lytic phages, which is a key feature taught by Yosef, which the Examiner finds persuasive. 

3. 	Claims 120, 128-129, 131-134, 136, 138-140, and 142-148 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yosef et al (PNAS 112(23): 7267-7272, 2015; available online May 18, 2015; of record) in view of Sharma et al (Folia Microbiol. 62: 17-55, October 8, 2017; of record in IDS), Kunin et al (WO 10/075424; of  record in IDS), Leah (U.S. 2013/0121967), Clokie (U.S. 2015/029063), Park et al (Scientific Reports, 7(Article 44929): 13 pages, doi.org/10.1038/srep44929, March 21, 2017), Zheng et al (Cell Research 23:1229-1232, 2013; of record), and Agilent Technologies (pBluescript II Phagemid Vectors; https://www.agilent.com/cs/library/usermanuals/public/212205.pdf; last accessed June 9, 2021; of record).
Determining the scope and contents of the prior art.
With respect to Claim 120, Yosef et al is considered relevant prior art for having taught an antibacterial composition comprising a plurality of transduction particles (Figure 1), wherein said phage transduction particles comprise a nucleic acid encoding an antibacterial agent or component thereof, said antibacterial agent comprises a guided nuclease system, to wit, a CRISPR-Cas system (Figure 1) (and thus “is capable of recognizing and modifying DNA of the target cells”). 
Yosef et al taught wherein the antibacterial phage transduction particles are a genetically modified phage lambda genome and a temperate phage (Title, Abstract), being a modified version of a MGE that is naturally found in bacterial cells of the species or strain of the host cell (pg 7268, col. 1, “PCR to amplify the CRISPR-cascade genes…of E. coli type I-E CRISPR system”). 
Sharma et al is considered relevant prior art for evidencing that phage lambda is an art-recognized species within the genus of Siphoviridae (Table 1).

Yosef et al do not teach wherein genetically modified phage lambda genome comprises a deletion in the int (integrase) gene. However, before the effective filing date of the instantly claimed invention, and with respect to Claim 120, Kunin et al is considered relevant prior art for having disclosed an antibacterial composition comprising a bacteriophage genome encoding a guided nuclease system, to wit, a CRISPR/Cas system, directed against a target bacterial gene (e.g. pg 3, Summary of Invention), wherein the target bacterial gene to be down-regulated is an antibiotic resistance gene (pg 4, lines 8-9; pg 12, para 4). Kunin et al disclosed the bacteriophage used to deliver the antimicrobial CRISPR/Cas system may be a lytic bacteriophage (pg 31, last para). 
	Leah is considered relevant prior art for having disclosed modifying a temperate phage into a lytic phage by modifying the integrase gene (claim 2), e.g. inactivation [0028, 124], thereby lacking the ability of commencing a lysogenic phase [0061], wherein said engineered phage is capable of targeting a bacterial pathogen (claim 7), thereby being used as an antimicrobial agent against infection [0106].
	Clokie is considered relevant prior art for having disclosed therapeutic bacteriophages for the treatment of bacterial infections, said bacteriophage being engineered to lack an integrase gene [0016]. Clokie et al disclosed the bacteriophage may be a member of the Siphoviridae family [0046] or Myoviridae family [0047], as both are able to infect the same target bacterium.
Park et al is considered relevant prior art for having taught the use of a temperate phage, phiSaBov, whose genome comprises a CRISPR/Cas system for use as an antimicrobial agent. Park et al taught that they motivated “to remove the redundant integrases…to prevent excision of host chromosome mediating generalized transduction by the phiSaBov phage (pg 9), thereby mitigating regulatory compliance concerns on pharmaceutical use of phage lysates containing CRISPR/Cas antimicrobial in Western clinical settings, e.g. uncharacterized virulence factors in host chromosomal segments that might be excised and packaged (pg 8, last para.).

Zheng et al is considered relevant prior art for having taught the use of pBluescript vectors as mobile genetic elements (MGE) to deliver CRISPR/Cas nuclease modules to the artisan’s desired host cell (Figure 1A; Supplementary Methods, Vector construction). 
Zheng et al do not teach packaging the pBluescript vectors encoding the CRISPR/Cas nuclease module in a bacteriophage; however, as evidenced by Agilent Technologies, pBluescript vectors have long-been known by the ordinary artisan to be a phagemid vector, packaged by bacteriophage M13 helper phages, and thus, when packaged is an M13 bacteriophage comprising the pBluescript vectors (Agilent, pg 18).
The pBluescript vector (Agilent, pg 4, vector illustration) has long-been recognized in the art to inherently and naturally lack an integrase gene, as well as a C gene, as compared to a wildtype phage corresponding to the first phage, e.g. M13.

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, microbiology, and virology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify a temperate or lysogenic bacteriophage genome to comprise a deletion of an integrase gene with a reasonable expectation of success and motivation because those of ordinary skill in the art had previously recognized the scientific and technical concepts that: 
i) lytic bacteriophages may be used to deliver antimicrobial CRISPR/Cas systems (Kunin et al); 
ii) modifying a temperate phage genome to lack or inactivate an integrase gene can transform the temperate phage into a lytic phage for use as an antimicrobial agent against infection (Leah; Clokie); 
iii) Park et al suggested “to remove the redundant integrases…to prevent excision of host chromosome mediating generalized transduction by the phiSaBov phage (pg 9), thereby mitigating regulatory compliance concerns on pharmaceutical use of phage lysates containing CRISPR/Cas antimicrobial in Western clinical settings, e.g. uncharacterized virulence factors in host chromosomal segments that might be excised and packaged (pg 8, last para.); and 
iv) Zheng et al successfully demonstrated using the long-recognized and long-commercially available pBluescript phagemid expression vector, which inherently and naturally lacks a int (integrase) gene, as compared to a wildtype phage corresponding to the first phage, e.g. M13, encoding a CRISPR/Cas system directed against the artisan’s target gene(s), packaged by a Siphoviridae M13 bacteriophage, to deliver the CRISPR/Cas system to a target prokaryotic host cell, e.g. E. coli. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 128, Yosef et al taught wherein the guided nuclease system is a CRISPR/Cas system (Title, Figure 1).
Kunin et al disclosed wherein the guided nuclease system is a CRISPR/Cas system (Abstract; pg 3, Summary of Invention).
Park et al taught wherein the guided nuclease system is a CRISPR/Cas system (Title; entire paper).
With respect to Claim 129, Yosef et al taught wherein the guided nuclease system is a CRISPR/Cas system and the MGE encodes a CRISPR array encoding crRNA, wherein the crRNA is operable with a Cas in a target bacterial cell, wherein the crRNA guides the Cas to a target nucleic acid sequence in the target bacterial cell to modify the target nucleic acid sequence (pg 7268, col. 1, “proteins sufficient to eliminate DNA molecules encoding targeted protospacers”; Figure 1).
Kunin et al disclosed wherein the CRISPR/Cas system encodes a CRISPR array encoding crRNA, wherein the crRNA is operable with a Cas in a target bacterial cell, wherein the crRNA guides the Cas to a target nucleic acid sequence in the target bacterial cell to modify the target nucleic acid sequence (e.g. pg 16, para 2-5; Figure 11).
Park et al taught wherein the CRISPR/Cas system encodes a single guide RNA and a Caspase, wherein the sgRNA guides the Cas to a target nucleic acid sequence in the target bacterial cell to modify the target nucleic acid sequence (Figure 1).
With respect to Claims 131 and 133, Yosef et al taught wherein the Cas is a Cas3 (Figure 1).
Kunin et al disclosed wherein the Cas is Cas3 (e.g. pg 26, para 7). 
Park et al taught wherein the Cas is Cas9 (Figure 1). 
With respect to Claims 132 and 142, Yosef et al taught wherein the guided nuclease system is a CRISPR/Cas system and the MGE encodes a Cas that is operable in a target bacterial cell to modify a target nucleic acid sequence comprised by the target bacterial cell (pg 7268, col. 1, “proteins sufficient to eliminate DNA molecules encoding targeted protospacers”; Figure 1).
Kunin et al disclosed wherein the CRISPR/Cas system encodes a CRISPR array encoding crRNA, wherein the crRNA is operable with a Cas in a target bacterial cell, wherein the crRNA guides the Cas to a target nucleic acid sequence in the target bacterial cell to modify the target nucleic acid sequence (e.g. pg 16, para 2-5; Figure 11).
Park et al taught wherein the CRISPR/Cas system encodes a single guide RNA and a Caspase, wherein the sgRNA guides the Cas to a target nucleic acid sequence in the target bacterial cell to modify the target nucleic acid sequence (Figure 1).
With respect to Claim 143, Yosef et al taught wherein the guided nuclease system is a CRISPR/Cas system and the MGE encodes a Cas that is operable in a target bacterial cell to modify a target nucleic acid sequence comprised by the target bacterial cell (pg 7268, col. 1, “proteins sufficient to eliminate DNA molecules encoding targeted protospacers”; Figure 1), and thus the ordinary artisan immediately understands that the antibacterial agent is capable of recognizing and cutting DNA of the target cells.
Park et al taught wherein the guided nuclease system is a CRISPR/Cas system encodes a Cas that is operable in a target bacterial cell to modify a target nucleic acid sequence comprised by the target bacterial cell, and is capable of recognizing and cutting DNA of the target cells (Figure 1, legend, “leading to chromosomal DNA cleavage”). 
With respect to Claim 134, Yosef et al taught wherein the MGE further encodes a Cas3 that is operable in a target bacterial cell with the one or more Cascade Cas (Figure 1).
Kunin et al disclosed wherein the Cas is Cas3 (e.g. pg 26, para 7). 
With respect to Claim 136, Yosef et al taught wherein transcription of nucleic acid of the MGE is under the control of a constitutive promoter, to wit, the T7 promoter (Figure 1), for transcription of copies of nucleic acid encoding the antibacterial agent or component thereof in the host cell.
Kunin et al disclosed the CRISPR system is operably linked to an inducible promoter or a constitutive promoter (pg 8, Figure 17, legend). 
With respect to Claims 138-140, and 142, Yosef et al taught wherein the target bacteria to be infected by the MGE transduction particles are E. coli (pg 7268, col. 1), whereby those of ordinary skill in the art immediately recognize that E. coli are naturally present in gut microbiota, for example. 
Kunin et al disclosed wherein the target bacteria includes E. coli (e.g. pg15, para 1). 
Leah et disclosed wherein the target bacteria includes Escherichia (e.g. [0043]). 
Clokie disclosed wherein the target bacteria includes C. difficile (e.g. [0043]). 
Park et al taught wherein the target bacteria includes Staphylococcus aureus (Title), e.g. skin microbiota model system (pg 11, in vivo efficacy tests, skin surface infection). 
Agilent Technologies evidences that those of ordinary skill in the art have long-recognized pBluescript phagemids, being packaged into M13-type bacteriophage particles, naturally target and infect E. coli (pg 18, ¶1).
With respect to Claim 144, Yosef et al taught wherein the guided nuclease is operable to cut an antibiotic resistance gene in the target bacterial cells (Abstract, “the delivered CRISPR-Cas system destroys…antibiotic resistance-conferring plasmids”; pg 7267, col. 2, “spacers targeting resistance genes”; pg 7268, col.1, “spacers that target conserved sequences of the resistance genes”), and thus the target cells are sensitized to an antibiotic, whereby the antibiotic is toxic to the target cells.
Kunin et al disclosed wherein the CRISPR/Cas system downregulates an antibiotic resistance gene (e.g. pg 12), whereby effectively silencing the gene (e.g. Example 2), would be recognized by the ordinary artisan to sensitize the cell to an antibiotic, thereby slowing or reversing progression of a condition (pg 29, para 2). 
Leah disclosed the lytic bacteriophages are able to kill the bacteria they infect [0005]. 
Clokie disclosed the lytic bacteriophages are able to kill the bacteria they infect [0015]. 
Park et al taught wherein the bacteriophage antimicrobial system is able to kill or slow the growth of the target bacteria (e.g. Figure 3). 
With respect to Claim 145, Yosef et al taught the infection of isolated bacteria with the antibacterial phage lambda comprising the antibacterial CRISPR/Cas system (Figures 2-4).
Kunin et al disclosed the infection of isolated bacteria with the bacteriophage comprising the CRISPR/Cas system to downregulate the target gene(s) (e.g. Example 1).
Leah disclosed the infection of isolated bacteria with the antibacterial phage (e.g. Examples, [0079, 98]). 
Park et al taught the infection of isolated bacteria with the antibacterial phage lambda comprising the antibacterial CRISPR/Cas system (Figures 2-4).
Zheng et al implicitly taught isolated bacteria with the antibacterial phage lambda comprising the antibacterial CRISPR/Cas system, per art-recognized molecular cloning protocols (e.g. Agilent Technologies, pg 20, “transform…E. coli”; pg 21, Plasmid Miniprep Protocol). 
With respect to Claims 146-148, Sharma et al evidences that phage lambda (per Yosef et al) is an art-recognized species within the genus of Siphoviridae (Table 1). Sharma et al taught that tailed phages include the Siphoviridae, Myoviridae, and Podoviridae families (pg 19; Table 1). 
Clokie et al disclosed the bacteriophage may be a member of the Siphoviridae family [0046] or Myoviridae family [0047], as both are able to infect the same target bacterium.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a bacteriophage within the Siphoviridae family for a bacteriophage within the Podoviridae and/or Myoviridae family with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a bacteriophage within the Siphoviridae family for a bacteriophage within the Podoviridae and/or Myoviridae family because Sharma et al taught that the Podoviridae and/or Myoviridae families are each caudoviral families (pg 19, col. 2), and Clokie disclosed examples of Myoviridae and Siphoviridae bacteriophages to infect the same target bacterium, e.g. C. difficile [0046-47]. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Alting-Mees et al (Nucleic Acid Research 17(22): 9494, 1989; of record) is considered relevant prior art for having taught the pBluescript II phagemid expression vector. 

Conclusion
5. 	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631